



Exhibit 10.2
LIFELOCK, INC.
 
 
2012 EMPLOYEE STOCK PURCHASE PLAN




1. Purpose. The purpose of the Plan is to provide incentive for present and
future employees of the Company and any Designated Subsidiary to acquire a
proprietary interest (or increase an existing proprietary interest) in the
Company through the purchase of Common Stock. It is the Company’s intention that
the Plan qualify as an “employee stock purchase plan” under Section 423 of the
Code. Accordingly, the provisions of the Plan shall be administered,
interpreted, and construed in a manner consistent with the requirements of that
section of the Code.
2. Definitions. Capitalized terms used in this Plan and not otherwise defined
will have the meaning set forth below:
(a) “Applicable Percentage” means, with respect to each Offering Period,
eighty-five percent (85%), unless and until such Applicable Percentage is
increased by the Committee, in its sole discretion, provided that any such
increase in the Applicable Percentage with respect to a given Offering Period
must be established not less than fifteen (15) days prior to the Offering Date
thereof.
(b) “Board” means the Board of Directors of the Company.
(c) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.
(d) “Committee” means the committee appointed by the Board to administer the
Plan as described in Section 15 of the Plan or, if no such Committee is
appointed, the Board.
(e) “Common Stock” means the Company’s common stock, par value $0.001 per share.
(f) “Company” means LifeLock, Inc., a Delaware corporation.
(g) “Compensation” means, with respect to each Participant, the Participant’s
cash compensation for services rendered, as applicable, including hourly wages,
salary, overtime pay, bonuses, commissions, differential pay, bereavement pay,
payments for jury duty service, leave/vacation/paid time off, miscellaneous
earnings paid in cash, referral pay, retroactive pay, training pay, and other
amounts received paid in cash for personal services actually rendered in the
course of employment with the Company or any Designated Subsidiary, to the
extent that the amounts are includible in gross income. The term “Compensation”
shall not include the following:
i. Contributions (other than elective contributions described in Section
402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b) of the Code) made by the
Company or any Designated Subsidiary to a plan of deferred compensation
(including a simplified employee pension described in Section 408(k) of the Code
or a simple retirement account described in Section 408(p) of the Code, and
whether or not qualified) to the extent that the contributions are not
includible in the gross income of the Employee for the taxable year in which
contributed. In addition, any distributions from a plan of deferred compensation
(whether or not qualified) are not considered as “Compensation” under the Plan,
regardless of whether such amounts are includible in the gross income of the
Employee when distributed.


ii. Amounts realized from the exercise of a stock option, or when restricted
stock or other property held by an Employee either becomes freely transferable
or is no longer subject to a substantial risk of forfeiture.
iii. Amounts realized from the sale, exchange, or other disposition of stock
acquired under a statutory stock option (as defined in Treasury Regulation
Section 1.421-1(b)).
iv. Other amounts that receive special tax benefits, such as premiums for
group-term life insurance or amounts that would have been received and
includible in gross income but for an election under Section 125(a) of the Code.
v. Amounts reimbursed for relocation and tuition expenses (whether or not such
amounts are includible in gross income of the Employee when reimbursed).
vi. Other items of remuneration that are similar to any of the items listed in
paragraphs (i) through (v) of this Section 2(g).
(h) “Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of a leave of absence agreed to in
writing by the Company or the Designated Subsidiary that employs the Employee,
provided that such leave is for a period of not more than ninety (90) days or
reemployment upon the expiration of such leave is guaranteed by contract or
statute.
(i) “Designated Subsidiaries” means the Subsidiaries that have been designated
by the Board or a Committee from time to time in its sole discretion as eligible
to participate in the Plan.





--------------------------------------------------------------------------------





(j) “Employee” means any person whose customary employment with the Company or
one of its Designated Subsidiaries is at least twenty (20) hours per week and
more than five (5) months in any calendar year. The foregoing notwithstanding,
an individual shall not be eligible if his or her participation in the Plan is
prohibited by the law of any country that has jurisdiction over him or her or if
compliance with the laws of the foreign jurisdiction would cause the Plan or
offering under the Plan to violate the requirements of Section 423 of the Code.
The Committee has the discretion to determine (on a uniform and
nondiscriminatory basis or as otherwise permitted by U.S. Treasury Regulation
Section 1.423-2), prior to an Entry Date for all options to be granted on such
Entry Date, whether the definition of Employee will or will not include an
individual that: (i) has not completed at least two (2) years of service since
his or her last hire date (or such lesser period of time that the Committee
determines), (ii) customarily works not more than twenty (20) hours per week (or
such lesser period of time that the Committee determines), (iii) customarily
works not more than five (5) months per calendar year (or such lesser period of
time that the Committee determines), (iv) is a Highly Compensated Employee, or
(v) is a Highly Compensated Employee with compensation above a certain level or
is an officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act. Each exclusion will be applied with respect to an Offering Period
in a manner complying with U.S. Treasury Regulation Section 1.423-2.
(k) “Entry Date” means the first day of each Offering Period.
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(m) “Exercise Date” means the last Trading Day of each Offering Period.
(n) “Exercise Price” means the price per share of Common Stock offered in a
given Offering Period determined as provided in Section 7(b).
(o) “Fair Market Value” means, with respect to a share of Common Stock, the Fair
Market Value as determined under Section 7(c).
(p) “First Offering Date” means the commencement date of the initial public
offering contemplated by the Registration Statement on Form S-1 filed by the
Company with the Securities and Exchange Commission.
 
(q) “Highly Compensated Employee” means any employee of the Company or one of
its Designated Subsidiaries that on the Offering Date is a “highly compensated
employee” within the meaning of section 414(q) of the Code.
(q) “Offering Date” means the first Trading Day of each Offering Period.
(r) “Offering Period” means, subject to adjustment as provided in Section 4(b),
(i) with respect to the first Offering Period, the period beginning on the First
Offering Date and ending on June 30, 2013, and (ii) with respect to each
Offering Period thereafter, the period beginning on the first July 1 or January
1 immediately following the end of the previous Offering Period and ending on
the date that is six (6) months thereafter.
(s) “Participant” means an Employee that participates in the Plan.
(t) “Plan” means this LifeLock, Inc. 2012 Employee Stock Purchase Plan, as
amended from time to time.
(u) “Plan Contributions” means, with respect to each Participant, the lump sum
cash transfers, if any, made by the Participant to the Plan pursuant to Section
6(a) or 6(g)(ii) hereof, plus the after-tax payroll deductions, if any, withheld
from the Compensation of the Participant and contributed to the Plan for the
Participant as provided in Section 6 hereof, and any other amounts contributed
to the Plan for the Participant in accordance with the terms of the Plan.
(v) “Subsidiary” means any corporation, domestic or foreign, of which the
Company owns, directly or indirectly, fifty percent (50%) or more of the total
combined voting power of all classes of stock, and that otherwise qualifies as a
“subsidiary corporation” within the meaning of Section 424(f) of the Code.
(w) “Trading Day” means a day on which the national stock exchanges and the New
York Stock Exchange are open for trading.
3. Eligibility.
(a) First Offering Date. Any individual who is an Employee as of the First
Offering Date shall be eligible to become a Participant as of the First Offering
Date.
(b) Subsequent Offering Dates. Any individual who is an Employee as of the
Offering Date of a given Offering Period shall be eligible to become a
Participant as of such Offering Date.
4. Offering Periods.
(a) In General. The Plan shall generally be implemented by a series of Offering
Periods. The first Offering Period shall commence on the First Offering Date and
end on June 30, 2013, and succeeding Offering Periods shall commence on the
first July 1 or January 1 immediately following the end of the previous Offering
Period and end on the date that is six (6) months thereafter.
 
(b) Changes by Committee.
i. The Committee shall have the power to make other changes to the duration
and/or the frequency of Offering Periods with





--------------------------------------------------------------------------------





respect to future offerings if such change is announced at least five (5) days
prior to the scheduled beginning of the first Offering Period to be affected.
ii. The Committee may shorten the duration of any Offering Period then in
progress by requiring that it end immediately following the close of any Trading
Day within that Offering Period (after the purchase of Common Stock on that
Trading Day), if such change is announced at least five (5) days prior to the
Trading Day on which the Committee proposes that the Offering Period terminate.
iii. If the Company determines that the accounting treatment of purchases under
the Plan will change or has changed in a manner that is detrimental to the
Company’s best interests, then the Committee may, in its discretion, take any or
all of the following actions: (A) terminate any Offering Period that is then
ongoing immediately following the close of any Trading Day within that Offering
Period (after the purchase of Common Stock on that Trading Day); (B) amend the
Plan so that each offering under the Plan will reduce the effect of such
detrimental accounting treatment; or (C) terminate any ongoing Offering Period
at any time and refund any contributions to the applicable Participants.
5. Participation.
(a) Entry Date for First Offering Period. The Entry Date for the first Offering
Period shall be the First Offering Date. All Employees who are eligible as of
the First Offering Date shall automatically become Participants in the Plan as
of the First Offering Date.
(b) Entry Dates After First Offering Period. Employees who were not eligible to
become a Participant on the First Offering Date may elect to participate in the
Plan commencing on any Entry Date on or after the date on which the Employee has
met the eligibility requirements of Section 3(b) hereof by completing an
enrollment agreement on the form provided by the Company and filing the
enrollment agreement with the Company on or prior to such Entry Date, unless a
later time for filing the enrollment agreement is set by the Committee for all
eligible Employees with respect to a given offering. An enrollment agreement may
be entered into using an electronic signature or other similar electronic means.
6. Plan Contributions.
(a) Contribution by Payroll Deduction. Except with respect to the first Offering
Period, and except as otherwise authorized by the Committee, all contributions
to the Plan shall be made only by payroll deductions. The Committee may, but
need not, permit Participants on a uniform and non-discriminatory basis to make
after-tax contributions to the Plan at such times and subject to such terms and
conditions as the Committee may in its discretion determine. All such additional
contributions shall be made in a manner consistent with the provisions of
Section 423 of the Code or any successor thereto, and shall be treated in the
same manner as payroll deductions contributed to the Plan as provided herein.
(b) Payroll Deduction Election on Enrollment Agreement. At the time a
Participant files the enrollment agreement with respect to an Offering Period,
the Participant may authorize payroll deductions to be made on each payroll date
during the portion of the Offering Period that he or she is a Participant in an
amount not less than 1% and not more than fifteen percent (15%) (or such other
percentage as determined by the Committee and announced at least five (5) days
prior to the first day of the Offering Period in which such change is to be made
effective) of the Participant’s Compensation on each payroll date during the
portion of the Offering Period that he or she is a Participant. The amount of
payroll deductions must be a whole percentage (e.g., 1%, 2%, 3%, etc.) of the
Participant’s Compensation.
(c) Commencement of Payroll Deductions. Except as otherwise determined by the
Committee under rules applicable to all Participants, payroll deductions for
Participants enrolling in the Plan after the First Offering Date under Section
5(b) shall commence with the earliest administratively practicable payroll
period that begins on or after the Entry Date with respect to which the
Participant files an enrollment agreement in accordance with Section 5(b).
(d) Automatic Continuation of Payroll Deductions. Unless a Participant elects
otherwise prior to the last day of an Offering Period, such Participant shall be
deemed (i) to have elected to participate in the immediately succeeding Offering
Period (and, for purposes of such Offering Period the Participant’s “Entry Date”
shall be deemed to be the first day of such Offering Period) and (ii) to have
authorized the same payroll deduction for the immediately succeeding Offering
Period as was in effect for the Participant immediately prior to the
commencement of the succeeding Offering Period.
(e) Change of Payroll Deduction Election. A Participant may decrease or increase
the rate or amount of his or her payroll deductions during an Offering Period
(within the limitations of Section 6(b) above) by completing and filing with the
Company a new enrollment agreement authorizing a change in the rate or amount of
payroll deductions; provided, that a Participant may not change the rate or
amount of his or her payroll deductions more than two times in any Offering
Period. Except as otherwise determined by the Committee under rules applicable
to all Participants, the change in rate or amount shall be effective as of the
earliest administratively practicable payroll period that begins on or after the
date the Committee receives the new enrollment agreement. Additionally, a
Participant may discontinue his or her participation in the Plan as provided in
Section 13(a).
(f) Automatic Changes in Payroll Deduction. Notwithstanding the foregoing, to
the extent necessary to comply with Section 423(b)(8) of the Code, Section 7(d)
hereof, or any other applicable law, a Participant’s payroll deductions may be
decreased, including to 0%, at such time during any Offering Period which is
scheduled to end during the current calendar year that the aggregate of all
payroll deductions accumulated with respect to such Offering Period and any
other Offering Period ending within the same calendar year are equal to the
product of $25,000 multiplied by the Applicable Percentage for the calendar
year. Payroll deductions shall recommence at the rate provided in the
Participant’s enrollment agreement at the beginning of the following Offering
Period which is scheduled to end in the following calendar





--------------------------------------------------------------------------------





year, unless the Participant terminates participation as provided in Section
13(a).
(g) Special Rule for the Initial Offering Period.
i. Prior to Effectiveness of Form S-8. No payroll deductions shall be made (and
no payroll deduction elections shall be accepted) by the Company for
Participants during the initial Offering Period prior to the time that a
registration statement with respect to the shares of Common Stock being offered
under the Plan has been filed with the Securities and Exchange Commission on
Form S-8, and is effective. Each Participant shall be eligible to purchase
shares of Common Stock on the Exercise Date of the initial Offering Period in an
amount equal to the lesser of (A) the aggregate purchase price for Two Thousand
(2,000) shares of Common Stock or (B) fifteen percent (15%) of the Compensation
that the Participant receives during the initial Offering Period.
ii. After Effectiveness of Form S-8. Once the registration statement with
respect to the shares of Common Stock being offered under the Plan has been
filed with the Securities and Exchange Commission on Form S-8, and is effective,
a Participant may, but need not, make a payroll deduction election with respect
to the initial Offering Period by filing an enrollment agreement containing the
payroll deduction election with the Company, as provided in Section 6(b) above.
A Participant may elect a lower level of participation than that provided in
Section 6(g)(i) above with respect to the initial Offering Period at that time,
or may withdraw from the Plan. If a Participant does not file an enrollment
agreement within sixty (60) days of the effective date of the registration
statement with respect to the shares of Common Stock being offered under the
Plan that was filed with the Securities and Exchange Commission on Form S-8, the
Participant is deemed to have withdrawn from the Plan pursuant to Section 13(a)
hereof. If a payroll deduction is elected under this Section 6(g)(ii), payroll
deductions may commence as early as with the first pay period beginning after
the First Offering Date. Subject to the overall participation level specified in
Section 6(g)(i), the rate of payroll deduction during the initial Offering
Period may exceed the maximum permitted rate under Section 6(b) hereof to make
up for the payroll deductions, if any, which would otherwise have been made
prior to the effectiveness of the Form S-8 with respect to the Plan. If a
payroll deduction election is made under this Section 6(g)(ii), payroll
deductions shall continue at the rate elected by the Participant for subsequent
Offering Periods (or at lesser amounts as shall be required to comply with the
limits under Section 6(b) hereof), unless the Participant makes a change
permitted under Section 6(e), or withdraws from the Plan under Section 13(a).
Alternatively, the Committee may permit purchases on the first Exercise Date of
the initial Offering Period to be made by direct lump sum cash transfer by the
Participant.
iii. Subsequent Offering Periods. For all Offering Periods subsequent to the
initial Offering Period, purchases generally must be made via payroll deduction.
Participants in the initial Offering Period who do not make a payroll deduction
election pursuant to Section 6(g)(ii) must file an enrollment agreement
containing a payroll deduction election with respect to subsequent Offering
Periods with the Company prior to the commencement of a subsequent Offering
Period (unless a later time for filing is set by the Committee for all
Participants) in order to make further purchases under the Plan. Payroll
deductions for Participants required to file a payroll deduction election under
this Section 6(g)(iii) shall commence, except as otherwise determined by the
Committee under rules applicable to all Participants, effective as of the
earliest administratively practicable payroll period that begins on or after the
first day of the subsequent Offering Period. A Participant who does not timely
file an enrollment agreement shall be treated as having withdrawn under Section
13(a) hereof.
7. Grant of Option.
(a) Shares of Common Stock Subject to Option. On a Participant’s Entry Date,
subject to the limitations set forth in Section 7(d) and this Section 7(a), the
Participant shall be granted an option to purchase on the Exercise Date during
the Offering Period in which such Entry Date occurs (at the Exercise Price
determined as provided in Section 7(b) below) up to a number of shares of Common
Stock determined by dividing such Participant’s Plan Contributions accumulated
prior to such Exercise Date and retained in the Participant’s account as of such
Exercise Date by the Exercise Price; provided, that the maximum number of shares
a Participant may purchase during any Offering Period shall be Two Thousand
(2,000) shares, or such other amount as determined by the Committee and
announced at least five (5) days prior to the first day of the Offering Period
in which such change is to be made effective.
(b) Exercise Price. The Exercise Price per share of Common Stock offered to each
Participant in a given Offering Period shall be the lower of: (i) the Applicable
Percentage of the Fair Market Value of a share of Common Stock on the Offering
Date, or (ii) the Applicable Percentage of the Fair Market Value of a share of
Common Stock on the Exercise Date.
(c) Fair Market Value. The Fair Market Value of a share of Common Stock on a
given date shall be determined by the Committee or under procedures established
by the Committee. Unless otherwise determined by the Committee, the Fair Market
Value of a share of Common Stock as of any given date shall be the closing sale
price per share reported on a consolidated basis for stock listed on the
principal stock exchange or market on which shares are traded on the date as of
which such value is being determined, or, if there is no sale on that date, then
on the last previous day on which a sale was reported. For purposes of the First
Offering Date, the Fair Market Value of a share of Common Stock shall be the
Price to Public as set forth in the final prospectus filed by the Company with
the Securities and Exchange Commission pursuant to Rule 424 under the Securities
Act of 1933, as amended.
(d) Limitation on Options that may be Granted. Notwithstanding any provision of
the Plan to the contrary, no Participant shall be granted an option under the
Plan (i) to the extent that if, immediately after the grant, such Employee (or
any other person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own stock and/or hold outstanding options to
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Subsidiary of
the Company, or (ii) to the extent that his or her rights to purchase stock
under all employee stock purchase plans of the Company and its Subsidiaries
intended to qualify under Section 423 of the Code accrue at a rate which exceeds
$25,000 of Fair Market Value of Common Stock (determined at the time such option
is granted) for each calendar year in which such option is outstanding at any
time.





--------------------------------------------------------------------------------





(e) No Rights as Stockholder. A Participant will have no interest or voting
right in shares covered by his or her option until such option has been
exercised.
8. Exercise of Options.
(a) Automatic Exercise. A Participant’s option for the purchase of shares shall
be exercised automatically on each Exercise Date, and the maximum number of full
shares subject to the option shall be purchased for the Participant at the
applicable Exercise Price with the accumulated Plan Contributions then credited
to the Participant’s account under the Plan. During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by the
Participant.
(b) Carryover of Excess Contributions. Any amount remaining to the credit of a
Participant’s account after the purchase of shares by the Participant on an
Exercise Date, or which is insufficient to purchase a full share of Common
Stock, shall remain in the Participant’s account, and be carried over to the
next Offering Period, unless the Participant withdraws from participation in the
Plan or elects to withdraw his or her account balance in accordance with Section
10(c).
9. Issuance of Shares.
(a) Delivery of Shares. As promptly as practicable after each Exercise Date, the
Company shall arrange for the delivery to each Participant (or the Participant’s
beneficiary), as appropriate, or to a custodial account held by a custodian
appointed by the Company for the benefit of each Participant (or the
Participant’s beneficiary), as appropriate, of a certificate representing the
shares purchased upon exercise of the Participant’s option or, at the Company’s
option, through appropriate book entry procedures. The Company may require that
shares be retained with such custodian for a designated period of time and/or
may establish other procedures to permit tracking of disqualifying dispositions
of such shares.
(b) Registration of Shares. Shares to be delivered to a Participant under the
Plan will be registered in the name of the Participant or in the name of the
Participant and his or her spouse, as requested by the Participant.
 
(c) Compliance with Applicable Laws. The Plan, the grant and exercise of options
to purchase shares under the Plan, and the Company’s obligation to sell and
deliver shares upon the exercise of options to purchase shares shall be subject
to compliance with all applicable federal, state, and foreign laws, rules, and
regulations and the requirements of any stock exchange on which the shares may
then be listed.
(d) Withholding. The Company may make such provisions as it deems appropriate
for withholding by the Company pursuant to federal or state tax laws of such
amounts as the Company determines it is required to withhold in connection with
the purchase or sale by a Participant of any Common Stock acquired pursuant to
the Plan. The Company may require a Participant to satisfy any relevant tax
requirements before authorizing any issuance of Common Stock to such
Participant.
10. Participant Accounts.
(a) Bookkeeping Accounts Maintained. Individual bookkeeping accounts will be
maintained for each Participant in the Plan to account for the balance of his
Plan Contributions, options issued, and shares purchased under the Plan.
However, all Plan Contributions made for a Participant shall be deposited in the
Company’s general corporate accounts, and no interest shall accrue or be
credited with respect to a Participant’s Plan Contributions. All Plan
Contributions received or held by the Company may be used by the Company for any
corporate purpose, and the Company shall not be obligated to segregate or
otherwise set apart such Plan Contributions from any other corporate funds.
(b) Participant Account Statements. Statements of account will be given to
Participants semi-annually in due course following each Exercise Date, which
statements will set forth the amounts of payroll deductions, the per share
purchase price, the number of shares purchased, and the remaining cash balance,
if any.
(c) Withdrawal of Account Balance Following Exercise Date. A Participant may
elect at any time within the first thirty (30) days following any Offering
Period, or at such other time as the Committee may from time to time prescribe,
to receive in cash any amounts carried-over in accordance with Section 8(b). An
election under this Section 10(c) shall not be treated as a withdrawal from
participation in the Plan under Section 13(a).
11. Designation of Beneficiary.
(a) Designation. A Participant may file a written designation of a beneficiary
who is to receive any shares and cash, if any, from the Participant’s account
under the Plan in the event of the Participant’s death subsequent to an Exercise
Date on which the Participant’s option hereunder is exercised but prior to
delivery to the Participant of such shares and cash. In addition, a Participant
may file a written designation of a beneficiary who is to receive any cash from
the Participant’s account under the Plan in the event of the Participant’s death
prior to the exercise of the option.
(b) Change of Designation. A Participant’s beneficiary designation may be
changed by the Participant at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the Participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.





--------------------------------------------------------------------------------





 
12. Transferability. Neither Plan Contributions credited to a Participant’s
account nor any rights to exercise any option or receive shares of Common Stock
under the Plan may be assigned, transferred, pledged, or otherwise disposed of
in any way (other than by will or the laws of descent and distribution, or as
provided in Section 11). Any attempted assignment, transfer, pledge, or other
distribution shall be without effect, except that the Company may treat such act
as an election to withdraw in accordance with Section 13(a).
13. Withdrawal; Termination of Employment. 
(a) Withdrawal. A Participant may withdraw from the Plan at any time after the
Company’s registration statement on Form S-8 with respect to the Plan is
effective by giving written notice to the Company. Payroll deductions, if any
have been authorized, shall cease as soon as administratively practicable after
receipt of the Participant’s notice of withdrawal, and, subject to
administrative practicability, no further purchases shall be made for the
Participant’s account. All Plan Contributions credited to the Participant’s
account, if any, and not yet invested in Common Stock, will be paid to the
Participant as soon as administratively practicable after receipt of the
Participant’s notice of withdrawal. The Participant’s unexercised options to
purchase shares pursuant to the Plan automatically will be terminated. Payroll
deductions will not resume on behalf of a Participant who has withdrawn from the
Plan (a “Former Participant”) unless the Former Participant enrolls in a
subsequent Offering Period in accordance with Section 5(b).
(b) Effect of Withdrawal on Subsequent Participation. A Participant’s withdrawal
from an Offering Period will not have any effect upon the Participant’s
eligibility to participate in succeeding Offering Periods or in any similar plan
which may hereafter be adopted by the Company.
(c) Termination of Employment. Upon termination of a Participant’s Continuous
Status as an Employee prior to any Exercise Date for any reason, including
retirement or death, the Plan Contributions credited to the Participant’s
account and not yet invested in Common Stock will be returned to the Participant
or, in the case of death, to the Participant’s beneficiary as determined
pursuant to Section 11, and the Participant’s option to purchase shares under
the Plan will automatically terminate.
14. Common Stock Available under the Plan.
(a) Number of Shares. Subject to adjustment as provided in Section 14(b) below,
the maximum number of shares of the Company’s Common Stock that shall be made
available for sale under the Plan shall be 2,000,000 shares, plus an automatic
annual increase on the first day of each of the Company’s fiscal years beginning
in 2013 and ending in 2022 equal to the lesser of (i) 1,500,000 shares, (ii) one
percent (1%) of all shares of Common Stock outstanding on the last day of the
immediately preceding fiscal year, or (iii) a lesser amount determined by the
Board. Shares of Common Stock subject to the Plan may be newly issued shares or
shares reacquired in private transactions or open market purchases. If and to
the extent that any right to purchase reserved shares shall not be exercised by
any Participant for any reason or if such right to purchase shall terminate as
provided herein, shares that have not been so purchased hereunder shall again
become available for the purpose of the Plan unless the Plan shall have been
terminated, but all shares sold under the Plan, regardless of source, shall be
counted against the limitation set forth above.
(b) Adjustments Upon Changes in Capitalization; Corporate Transactions. 
i. If the outstanding shares of Common Stock are increased or decreased, or are
changed into or are exchanged for a different number or kind of shares, as a
result of one or more reorganizations, restructurings, recapitalizations,
reclassifications, stock splits, reverse stock splits, stock dividends, or the
like, then the Committee shall, in such manner as it may deem equitable,
substitute, exchange, or adjust any or all of the number and/or kind of shares,
and the per-share option price thereof, which may be issued in the aggregate and
to any Participant upon exercise of options granted under the Plan, including,
without limitation, the maximum number of shares a Participant may purchase
during any Offering Period under Section 7(a) hereof.
ii. In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee.
iii. In the event of a proposed sale of all or substantially all of the
Company’s assets, or the merger of the Company with or into another corporation
(each, a “Sale Transaction”), each option under the Plan shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Committee determines, in
the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Offering Period then in progress by setting a new
Exercise Date (the “New Exercise Date”). If the Committee shortens the Offering
Period then in progress in lieu of assumption or substitution in the event of a
Sale Transaction, the Committee shall notify each Participant in writing, at
least ten (10) days prior to the New Exercise Date, that the exercise date for
such Participant’s option has been changed to the New Exercise Date and that
such Participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Plan as
provided in Section 13(a). For purposes of this Section 14(b), an option granted
under the Plan shall be deemed to have been assumed if, following the Sale
Transaction, the option confers the right to purchase, for each share of option
stock subject to the option immediately prior to the Sale Transaction, the
consideration (whether stock, cash, or other securities or property) received in
the Sale Transaction by holders of Common Stock for each share of Common Stock
held on the effective date of the Sale Transaction (and if such holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided, that
if the consideration received in the Sale Transaction was not solely common
stock of the successor corporation or its parent (as defined in Section 424(e)
of the Code), the Committee may, with the consent of the successor corporation
and the Participant, provide for the consideration to be received upon exercise
of the option to be solely common stock of the successor corporation or its
parent equal in fair market value to the per share consideration received by the
holders of Common Stock in the Sale Transaction.





--------------------------------------------------------------------------------





iv. In all cases, the Committee shall have sole discretion to exercise any of
the powers and authority provided under this Section 14, and the Committee’s
actions hereunder shall be final and binding on all Participants. No fractional
shares of Common Stock shall be issued under the Plan pursuant to any adjustment
authorized under the provisions of this Section 14.
15. Administration.
(a) Committee. The Plan shall be administered by the Committee. The Committee
shall have the authority to interpret the Plan, to prescribe, amend, and rescind
rules and regulations relating to the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. The administration,
interpretation, or application of the Plan by the Committee shall be final,
conclusive, and binding upon all persons.
(b) Requirements of Exchange Act. Notwithstanding the provisions of Section
15(a) above, in the event that Rule 16b-3 promulgated under the Exchange Act or
any successor provision thereto (“Rule 16b-3”) provides specific requirements
for the administrators of plans of this type, the Plan shall only be
administered by such body and in such a manner as shall comply with the
applicable requirements of Rule 16b-3. Unless permitted by Rule 16b-3, no
discretion concerning decisions regarding the Plan shall be afforded to any
person that is not “disinterested” as that term is used in Rule 16b-3.
16. Amendment, Suspension, and Termination of the Plan.
(a) Amendment of the Plan. The Board or the Committee may at any time, or from
time to time, amend the Plan in any respect; provided, that (i) no such
amendment may make any change in any option theretofore granted which adversely
affects the rights of any Participant and (ii) the Plan may not be amended in
any way that will cause rights issued under the Plan to fail to meet the
requirements for employee stock purchase plans as defined in Section 423 of the
Code or any successor thereto. To the extent necessary to comply with Rule 16b-3
under the Exchange Act, Section 423 of the Code, or any other applicable law or
regulation, the Company shall obtain stockholder approval of any such amendment.
(b) Suspension of the Plan. The Board or the Committee may, as of the close of
any Offering Date, suspend the Plan; provided, that the Board or Committee
provides notice to the Participants at least five (5) business days prior to the
suspension. The Board or Committee may resume the normal operation of the Plan
as of any Offering Date; provided, further, that the Board or Committee provides
notice to the Participants at least twenty (20) business days prior to the date
of termination of the suspension period. A Participant shall remain a
Participant in the Plan during any suspension period (unless he or she withdraws
pursuant to Section 13(a)), however no options shall be granted or exercised,
and no payroll deductions shall be made in respect of any Participant during the
suspension period. Participants shall have the right to withdraw carryover funds
provided in Section 10(c) throughout any suspension period. The Plan shall
resume its normal operation upon termination of a suspension period.
(c) Termination of the Plan. The Plan and all rights of Employees hereunder
shall terminate on the earliest of:
i. the Exercise Date that Participants become entitled to purchase a number of
shares greater than the number of reserved shares remaining available for
purchase under the Plan;
ii. such date as is determined by the Board in its discretion; or
iii. the last Exercise Date immediately preceding the tenth (10th) anniversary
of the Plan’s effective date.
In the event that the Plan terminates under circumstances described in Section
16(c)(i) above, reserved shares remaining as of the termination date shall be
sold to Participants on a pro rata basis, based on the relative value of their
cash account balances in the Plan as of the termination date. In the event that
the Plan terminates, the cash balance remaining in Participants’ accounts, if
any, will be paid to Participants as soon as administratively practicable after
the termination date.
17. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
18. Expenses of the Plan. All costs and expenses incurred in administering the
Plan shall be paid by the Company, except that any stamp duties or transfer
taxes applicable to participation in the Plan may be charged to the account of
such Participant by the Company.
 
19. No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any Employee or class of Employees to purchase any
shares under the Plan, or create in any Employee or class of Employees any right
with respect to continuation of employment by the Company or any Subsidiary, and
it shall not be deemed to interfere in any way with the right of the Company or
any Subsidiary to terminate, or otherwise modify, an Employee’s employment at
any time.
20. Applicable Law. The internal laws of the State of Delaware shall govern all
matter relating to this Plan except to the extent (if any) superseded by the
laws of the United States.
21. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to Section
16 of the Exchange Act shall comply with the applicable provisions of Rule
16b-3. This Plan shall be deemed to contain, and such options shall contain, and
the shares issued upon exercise thereof shall be subject to, such additional
conditions and restrictions as may be required by Rule 16b-3 to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to





--------------------------------------------------------------------------------





Plan transactions.
22. Effective Date. Subject to adoption of the Plan by the Board, the Plan shall
become effective on the First Offering Date. The Board shall submit the Plan to
the stockholders of the Company for approval within twelve (12) months after the
date the Plan is adopted by the Board.
23. Equal Rights And Privileges. All eligible Employees granted an option under
this Plan that is intended to meet the Code Section 423 requirements shall have
equal rights and privileges with respect to this Plan or within any separate
offering under the Plan so that this Plan qualifies as an “employee stock
purchase plan” within the meaning of Section 423 or any successor provision of
the Code and the related regulations. Any provision of this Plan which is
inconsistent with Section 423 or any successor provision of the Code shall,
without further act or amendment by the Company, the Committee, or the Board, be
reformed to comply with the requirements of Section 423. This Section 23 shall
take precedence over all other provisions in this Plan.
 







